PER CURIAM.
Appellant’s business was destroyed by fire and it sued its fire insurance carrier for damages. The case was tried before a jury. It returned a verdict in favor of appellant. Appellant was dissatisfied with the dollar amount of the verdict and it sought a new trial on the issue of damages in the trial court and here in this appeal. The carrier cross appeals the award of prejudgment interest to appellant.
As an aside, we affirm the award of attorney’s fees to appellant. The amount was well within the discretion of the trial court upon consideration of the appropriate *406criteria. Pfohl v. Pfohl, 345 So.2d 371 (Fla. 3d DCA 1977).
As to damages, each party produced expert witnesses and detailed appraisals as to the amount of damages suffered by appellant. The amount awarded was for less than the appraisals produced by the carrier and, of course, greatly less than the appellant’s appraisal. From a detailed survey, it does not appear from the record that there was any legal explanation or justification for the jury to award less than the sums testified to by the carrier’s experts for which it vouched. We reverse the award of damages and remand for a new trial on that sole issue. See Dade County v. Renedo, 147 So.2d 313 (Fla.1962); Anderson v. Chirogianis, 384 So.2d 1289 (Fla. 5th DCA 1980); and Canal Authority v. Ocala Manufacturing Ice & Packing Co., 253 So.2d 495 (Fla. 1st DCA 1971).
As to the award of prejudgment interest it must be vacated without prejudice due to the fact that the damage issue must be re-tried. We do record our view that the interest question is governed by English & American Insurance Co. v. Swain Groves, Inc., 218 So.2d 453 (Fla. 4th DCA 1969); Broward County v. Sattler, 400 So.2d 1031 (Fla. 4th DCA 1981); Jockey Club, Inc. v. Bleemer, Levine & Associates Architects & Designers, Inc., 413 So.2d 433 (Fla. 3d DCA 1982); Bergen Brunswig Corp. v. State, Dept. of Health & Rehabilitative Services, 415 So.2d 765 (Fla. 1st DCA 1982).
Reversed in part; affirmed in part; and remanded for new trial on damages only.
WALDEN and BARKETT, JJ., and GREEN, OLIVER L., Jr., Associate Judge, concur.